DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s election of Group I (Invention I) and 2-fucosyllactose in the reply filed on 08/09/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-12 and 2-fucosyllactose are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
 	The claims are drawn to a broad and widely varying genus of spray-dried or crystallised neutral human milk oligosaccharide (HMO) products comprising a genus of neutral HMOs of interest and one or more contaminants, wherein said HMO product is obtained from a microbial fermentation broth, wherein the microorganism encompasses any genus of recombinant microorganism, wherein the purity of the neutral HMO is greater than or equal to 80 percent, and wherein the one or more contaminants comprises any genus of oligosaccharides other than the neutral HMO of interest, and wherein said HMO product is free of recombinant DNA material, where genus of HMOs includes oligosaccharides with different biological functions and structures.

According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

Examples 1 and 2 of the specification only discloses a process for purification of 2'-fucosyllactose comprising fermenting a 2'-fucosyllactose synthesizing E. coli strain in fermentation broth by feed batch fermentation and addition of second E. coli strain expressing beta-galactosidase to remove lactose from the fermentation broth; separation of biomass from the fermentation broth by ultrafiltration; the filtered fermentation broth is passed over a cationic ion exchanger column to remove positive charged contaminants; the obtained solution is passed over an anionic ion exchanger column to remove negatively charged contaminants; the solution is filtered using a nanofiltration membrane to make a concentrated 2'-fucosyllactose solution; and the concentrated 2'-fucosyllactose solution is electrodialysed to obtain a purified solution comprising 2'-fucosyllactose.  Further, the specification shows that not all possible HMOs can be obtained with the required purity of > 80 %, where difucosyllactose is obtained with a purity of 2.9% in Example 1 and 3.2% in Example 2.
The specification, however, does not describe by actual reduction the purification of any other neutral HMO using the above disclosed method. While M.P.E.P. section 2163 acknowledges that a single species can describe a genus, it also acknowledges that for a genus that encompasses widely variant species, disclosure of a single species within the genus fails to adequately describe all members of the genus.  However, the specification as originally filed does not disclose a representative number of species encompassed by the claimed genus.
Given the lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of spray-dried or crystallised neutral human milk oligosaccharide (HMO) products comprising a genus of neutral HMOs of interest and one or more contaminants, wherein said HMO product is obtained from a microbial fermentation broth, wherein the microorganism encompasses any genus of recombinant microorganism, wherein the purity of the neutral HMO is greater than or equal to 80 percent, and wherein the one or more contaminants comprises any genus of oligosaccharides other than the neutral HMO of interest, and wherein said HMO product is free of recombinant DNA material, where genus of HMOs includes oligosaccharides with different biological functions and structures.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The claims are product-by-process claims encompassing any spray-dried or crystallised neutral human milk oligosaccharide (HMO) product comprising a neutral HMO of interest and one or more contaminants which is not limited by and defined by the recited method steps used to produce the HMO product because according to MPEP § 2113:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir. 1985) (citations omitted)”

Thus, the claims encompass any spray-dried or crystallised neutral human milk oligosaccharide (HMO) product comprising a neutral HMO of interest and one or more contaminants.

7.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over .

	WO2012112777 teaches a process for the purification of 2'-fucosyllactose (2'-FL) which is the same HMO that is purified in the instant application, comprising purification of 2'-fucosyllactose from E. coli fermentation broth, where passage of the 2'-FLcontaining fraction through anion-exchange and cation exchange columns can remove excess protein/DNA/caramel body contaminants, and where WO2012112777 lists some resins tested successfully for this purpose.  WO2012112777 teaches rotary-evaporation as a concentration step and states that lyophilization and spray-drying are alternative methods for concentrating the solution.  See entire publication and claims especially claims 1-10, Example 4, page 28, item 3, and page 29, lines 3-6.
	The teachings of the reference differ from the claims in that the reference does not teach the spray-dried or crystallised neutral human milk oligosaccharide (HMO) product comprising 2'-fucosyllactose and  one or more contaminants including 3'-fucosyllactose, difucosyllactose, and/or lactose.

EP2479263 teaches a process for purification of 2'-fucosyllactose comprising culturing recombinant E. coli expressing alpha-1,2-fucosyltransferase in culture medium to produce 2'-fucosyllactose; applying culture supernatant from the production step to a bed of activated charcoal; the bed washed with distilled water to remove salts and amino acids and 2'-fucosyllactose eluted with ethanol; the ethanol evaporated in a rotary evaporator and the residue containing 2'-fucosyllactose is filtrated via 10 kDa crossflow module; the remaining salts removed by electrodialysation and endotoxins removed by filtration using a crossflow module; and 2'-fucosyllactose is separated from lactose and fucose using gel permeation chromatography (see entire publication and claims especially paragraphs [0098] – [0105]).

Saufi et al. teach simultaneous anion and cation exchange chromatography of whey proteins using a customizable mixed matrix membrane (MMM), where the MMM comprises an anionic resin and a cationic resin.  Saufi et al. teach that the MMM comprising an anionic resin 

Sarney et al. teach recovery of biologically active oligosaccharides from milk including 2-fucosyllactose and 3-fucosyllactose using a combination of enzymatic treatment with beta-galactosidase to remove lactose and nanofiltration (see entire publication especially section “RESULTS AND DISCUSSION”, pages 463-6).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to arrive at the claimed the invention by combining the isolated and/or purified 2'-fucosyllactose that is free from DNA and proteins derived from a recombinant microorganism as taught by WO2012112777, EP2479263, and/or Sarney et al. with lactose as the contaminant; and using the lyophilization and spray-drying methods taught by WO2012112777 on the 2'-fucosyllactose and lactose to obtain the HMO product which is spray dried or crystallized and has a conductivity of less than 1 mSi/cm at a 300 g/ solution.  One of ordinary skill in the art would have been motivated to do this in order to obtain the spray-dried or crystallised neutral human milk oligosaccharide (HMO) product comprising 2'-fucosyllactose and one or more contaminants including 3'-fucosyllactose, difucosyllactose, and/or lactose which can be used in food, medical food, and/or feed applications.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because making and purifying 2'-fucosyllactose is well known in the art as evidence by the reference teachings.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.




Conclusion

8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652